Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 03/10/2021.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/19/2019, 01/27/2021, and 06/10/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3. 	This is in response to the amendments filed on 12/19/2021. Claims 3-5, 10-12, and 15-19 have been amended. Claim 20 is newly added. Claims 1-20 are currently pending and have been considered below.

Election/Restrictions
The restriction requirement is moot in view of the amendment of claim 15-19.

Drawings
The drawings filed on 08/26/2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this Fig. 3 is not of sufficient quality such that all details in the drawing is reproducible in the printed patent, and the numbering of view (i.e., Fig. 3) is placed in a separate page from the drawing. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jamie J. Zheng on 02/14/2022.

The Abstract have been amended as follows:
Methods and apparatuses for learning and protecting business logic based on big data are disclosed. The learning method includes: receiving a network request sent by a requester, recognizing a current request identifier of the network request, and parsing procedure information of the network request; extracting a reference request identifier from the procedure information, determining whether a direction from the reference request identifier to the current request identifier exists in a procedure direction table, and updating the procedure direction table based on a determination result; and distributing tracking code for the network request, where the tracking code includes the current request identifier and a timestamp for distributing the tracking code. The technical solutions provided in the present disclosure can improve efficiency of protecting business logic based on big data, can be applied to various business logic scenarios, and can flexibly adapt to various changes in business logic requirements.

The claims have been amended as follows:
1.	(Currently Amended) A big-data-based business logic learning method, 
receiving a network request sent by a requester, identifying a current request identifier of the network request, and parsing procedure information of the network request;
in response to the procedure information existing in the network request, extracting a reference request identifier from the procedure information, determining whether a direction from the reference request identifier to the current request identifier exists in a procedure direction table, and updating the procedure direction table based on the determination result; 
in response to the procedure information not existing in the network request, taking the current request identifier as a startpoint request identifier; and
distributing a tracking code for the network request when responding to the network request, wherein the tracking code comprises the current request identifier and a timestamp for distributing the tracking code; wherein, the tracking code adds the current request identifier and the timestamp to procedure information of a new network request when the new network request is initiated again based on the network request;
wherein updating the procedure direction table based on the determination result comprises:
in response to the direction from the reference request identifier to the current request identifier existing in the procedure direction table, increasing a total traffic amount of the direction by 1;
reading a range of time difference between the current request identifier and the reference request identifier recorded in the procedure direction table, and calculating a time difference between a current time when the network request is received and a timestamp of the reference request identifier recorded in the procedure information; and
determining whether the calculated time difference is within the range of time difference, and updating the range of time difference based on the determination result.

the current request identifier of the network request comprises:
formatting the network request into a formatted request of a corresponding parameter type, allocating a unique identifier to the formatted request, and taking the unique identifier as the current request identifier of the network request.

3.	(Canceled) 

4.	(Canceled)

5.	(Previously Presented) The method according to claim 1, wherein the updating the procedure direction table based on the determination result comprises:
in response to the direction not existing in the procedure direction table, creating a direction from the reference request identifier to the current request identifier in the procedure direction table, setting a total traffic amount of the direction as 1, and recording, as a time difference of the direction, a time difference between a current time when the network request is received and a timestamp of the reference request identifier recorded in the procedure information.

6.	(Original) The method according to claim 1, wherein the tracking code adding the current request identifier and the timestamp to procedure information of a new network request comprises at least one of the following:
traversing specified labels in a document before loading a page to which the network request points, and adding the current request identifier and the timestamp to network requests corresponding to the specified labels; or
hooking a function for implementing page jumping and dynamically initiating a request, 
hooking a function for dynamically adding a page, and adding the current request identifier and the timestamp to a network request corresponding to a specified label when the function for dynamically adding a page adds the specified label.

7.	(Currently Amended) The method according to claim 1, further comprises, after distributing the [[a]] tracking code for the network request:
counting traffic in and traffic out information of respective request identifiers according to respective directions recorded in the procedure direction table, taking a request identifier with traffic in and traffic out information satisfying with a specified condition as a new startpoint request identifier, and counting a requesting procedure corresponding to the new startpoint request identifier.

8.	(Currently Amended) A big-data-based business logic learning apparatus, comprising a processor and a memory storing a computer program therein, while being executed by the processor, the computer program implements the following steps:
receiving a network request sent by a requester, identifying a current request identifier of the network request, and parsing procedure information of the network request;
in response to the procedure information existing in the network request, extracting a reference request identifier from the procedure information, determining whether a direction from the reference request identifier to the current request identifier exists in a procedure direction table, and updating the procedure direction table based on the determination result; 
in response to the procedure information not existing in the network request, taking the current request identifier as a startpoint request identifier; and
distributing a tracking code for the network request when responding to the network ;
wherein, updating the procedure direction table based on the determination result comprises:
in response to the direction from the reference request identifier to the current request identifier existing in the procedure direction table, increasing a total traffic amount of the direction by 1;
reading a range of time difference between the current request identifier and the reference request identifier recorded in the procedure direction table, and calculating a time difference between a current time when the network request is received and a timestamp of the reference request identifier recorded in the procedure information; and
determining whether the calculated time difference is within the range of time difference, and updating the range of time difference based on the determination result.

	(Previously presented) The apparatus according to claim 8, wherein, the identifying a current request identifier of the network request comprises:
formatting the network request into a formatted request of a corresponding parameter type, allocating a unique identifier to the formatted request, and taking the unique identifier as the current request identifier of the network request.

	(Canceled)

	(Canceled)


in response to the direction not existing in the procedure direction table, creating a direction from the reference request identifier to the current request identifier in the procedure direction table, setting a total traffic amount of the direction as 1, and recording, as a time difference of the direction, a time difference between a current time when the network request is received and a timestamp of the reference request identifier recorded in the procedure information.

13.	(Previously presented) The apparatus according to claim 8, wherein, the tracking code adding the current request identifier and the timestamp to procedure information of a new network request comprises at least one of the following:
traversing specified labels in a document before loading a page to which the network request points, and adding the current request identifier and the timestamp to network requests corresponding to the specified labels; or
hooking a function for implementing page jumping and dynamically initiating a request, and adding the current request identifier and the timestamp to a network request corresponding to the function for implementing page jumping and dynamically initiating a request; or
hooking a function for dynamically adding a page, and adding the current request identifier and the timestamp to a network request corresponding to a specified label when the function for dynamically adding a page adds the specified label.

14.	(Currently Amended) The apparatus according to claim 8, wherein, the computer program further implements the following step after distributing [[a]]the tracking code for the network request:
counting traffic in and traffic out information of respective request identifiers according to new startpoint request identifier, and counting a requesting procedure corresponding to the new startpoint request identifier.

15.	(Currently Amended) A big-data-based business logic protection method, comprising:
receiving a first network request sent by a requester, and identifying a current request identifier of the first network request;
parsing a reference request identifier from procedure information of the first network request in response to the current request identifier of the first network request not being a startpoint request identifier, and determining whether a direction from the reference request identifier of the first network request to the current request identifier of the first network request exists in a procedure direction table; and in response to the direction from the reference request identifier of the first network request to the current request identifier of the first network request existing in the procedure direction table, calculating a time difference between a current time when the first network request is received and a timestamp of the reference request identifier of the first network request recorded in the procedure information; and
determining whether [[the]]a calculated time difference is within a range of time difference between the current request identifier of the first network request and the reference request identifier of the first network request recorded in the procedure direction table; in response to the calculated time difference not being within the range of time difference, [[returning to]] feeding back a startpoint request identifier in a requesting procedure in which the current request identifier of the first network request is located to the requester that has sent the first network request;
wherein the startpoint request identifier is pre-determined by a big-data-based business logic learning method, comprising:
receiving a second network request sent by a requester, identifying a current request identifier of the second network request, and parsing procedure information of the second network request;
in response to the procedure information existing in the second network request, extracting a reference request identifier of the second network request from the procedure information, determining whether a direction from the reference request identifier of the second network request to the current request identifier of the second network request exists in the procedure direction table, and updating the procedure direction table based on the determination result;
in response to the procedure information not existing in the network request, taking the current request identifier as a new startpoint request identifier; and
distributing a first tracking code for the second network request when responding to the second network request, wherein the first tracking code comprises the current request identifier of the second network request and a timestamp for distributing the first tracking code; wherein, the first tracking code adds the current request identifier of the second network request and the timestamp for distributing the first tracking code to procedure information of a new network request when the new network request is initiated again based on the second network request.

16.	(Currently Amended) The method according to claim 15, further comprising:
in response to the current request identifier of the first or second network request being a startpoint request identifier, distributing a second tracking code for the first or second network request when responding to the first or second network request, wherein the second tracking code comprises the current request identifier of the first or second network request and a second tracking code; wherein, the second tracking code adds the current request identifier of the first or second network request and the timestamp for distributing the second tracking code to procedure information of a new network request when the new network request is initiated again based on the first or second network request.

17.	(Currently Amended) The method according to claim 15, further comprises, in response to the first or second network request not having procedure information:
recording an identifier of the requester, accumulating the number of times of that the requester sends a network request with no procedure information within a specified period, and rejecting [[the]]a network request sent by the requester when the accumulated number of times reaches a threshold for number of times; and
distributing a third tracking code for the first or second network request when responding to the first or second network request, wherein the third tracking code comprises the current request identifier of the first or second network request and a timestamp for distributing the third tracking code.

18.	(Currently Amended) The method according to claim 15, further comprising: in response to the direction from the reference request identifier of the first or second network request to the current request identifier of the first or second network request not existing in the procedure direction table, 
distributing a fourth tracking code for the first or second network request when responding to the first or second network request, wherein tracking information corresponding to the fourth tracking code comprises the timestamp for distributing the fourth tracking code and a set of the procedure information of the first or second network request and the current request identifier of the first or second network request; or
feeding back a startpoint request identifier in a requesting procedure in which the current request identifier of the first or second network request is located to the request has sent the first or second network request

19.	(Currently Amended) The method according to claim 15, further comprising, in response to the calculated time difference being within the range of time difference,
distributing a fifth tracking code for the first or second network request when responding to the first or second network request, wherein tracking information corresponding to the fifth tracking code comprises a timestamp for distributing the fifth tracking code and a set of the procedure information of the first or second network request and the current request identifier of the first or second network request.

20. (Currently Amended) The method according to claim 15, wherein the updating the procedure direction table based on the determination result comprises:
in response to [[the]]a direction from the reference request identifier of the first or second network request to the current request identifier of the first or second network request existing in the procedure direction table, 
increasing a total traffic amount of the direction by 1;
reading a range of time difference between the current request identifier of the first or second network request and the reference request identifier of the first or second network request recorded in the procedure direction table, and calculating a time difference between a current time when the first or second network request is received and a timestamp of the reference request identifier of the first or second network request 
determining whether [[the]]a calculated time difference is within the range of time difference, and updating the range of time difference based on the determination result；and
in response to the direction from the reference request identifier of the first or second network request to the current request identifier of the first or second network request not existing in the procedure direction table, 
creating a direction from the reference request identifier of the first or second network request to the current request identifier of the first or second network request in the procedure direction table, setting a total traffic amount of the direction as 1, and recording, as a time difference of the direction from the reference request identifier of the first or second network request to the current request identifier of the first or second network request, a time difference between a current time when the first or second network request is received and a timestamp of the reference request identifier of the first or second network request recorded in the procedure information.

Allowable Subject Matter
Claims 1, 2, 5-9, and 12-20 are allowed as amended.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art being Guo (WO2017/076193 A1: hereinafter, “Guo”), Torres et al. (US2017/0085583 A1: hereinafter, “Torres”), Murashko (US2016/0337264 A1: hereinafter, “Murashko”), and Wexler et al. (US2007/0250624 A1: hereinafter, “Wexler”).
Guo in view of Torres and Murashko teaches a big-data-based business logic learning method, comprising: receiving a network request sent by a requester, identifying a current 
What is missing from the prior art is the method comprising: wherein updating the procedure direction table based on the determination result comprises: in response to the direction from the reference request identifier to the current request identifier existing in the procedure direction table, increasing a total traffic amount of the direction by 1; reading a range of time difference between the current request identifier and the reference request identifier recorded in the procedure direction table, and calculating a time difference between a current time when the network request is received and a timestamp of the reference request identifier recorded in the procedure information; and determining whether the calculated time difference is within the range of time difference, and updating the range of time difference based on the determination result, recited by claim 1 in its entirety. Thus, claim 1 is deemed allowable over the prior art of record. The dependent claims 2, and 5-7 which further limit claim 1 are also deemed allowable by virtue of their dependency. Claim 8 recites an apparatus which corresponds to the method of claim 1, and contains at least the limitations stated above. Therefore, claim 8 is also deemed allowable over the prior art of record as the same reason .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/W.Y./Examiner, Art Unit 3664                                                                                                                                                                                                        



/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491